Citation Nr: 9911338	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  95-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
removal of the right testicle.  

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1968 to June 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision of the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina, Regional 
Office (RO).  

The Board remanded the case to the RO in September 1997.  In 
May 1998, the RO awarded a 30 percent evaluation for PTSD, 
effective November 7, 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is receiving the maximum schedular rating for 
service-connected removal of the right testicle with a 
nonfunctioning left testicle.  

3.  The veteran's PTSD is productive of no more than a 
definite inability to establish or maintain effective and 
wholesome relationships with people and/or definite 
industrial impairment under the rating criteria in effect 
prior to November 7, 1996.  

4.  The veteran's PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks under the rating criteria 
effective November 7, 1996.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected removal of the right testicle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.115b, Diagnostic Code 7524 (1998).  

2.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 
(1996); 61 Fed. Reg. 52695-52702 (October 8, 1996) (codified 
at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show the veteran was seen in July 
1968 for left lower quadrant pain.  The diagnosis was 
possible epididymitis and the examiner referred the veteran 
for urology examination.  A urinalysis was negative.  
Urological examination in August 1968 showed small swelling 
in the epididymis on the right.  The veteran was also seen in 
the psychiatry clinic on that day with a one-year history of 
anxiety symptoms.  The impression was anxiety reaction.  The 
veteran was seen in October 1968 for groin pain.  Examination 
showed enlargement of the epididymis on the right and 
tenderness in the spermatic cord and about the scrotum.  The 
impression was probable epididymitis.  The veteran had 
additional complaints of right groin pain in May 1971.  The 
June 1971 separation examination showed that the psychiatric 
evaluation was normal, but the examiner noted a one-
centimeter mass at the upper pole of the right testicle.  The 
veteran was referred to the urology clinic for examination.  
The examiner diagnosed the mass as a spermatocele but 
indicated no treatment.  

The veteran was hospitalized in August 1971 for a history of 
occasional pain in the right inguinal area and a small lump 
in the right groin.  Physical examination disclosed a right 
inguinal hernia.  Genital examination was normal.  The 
veteran underwent repair of the right indirect inguinal 
hernia and the records show he did well postoperatively.  

In November 1971, the RO granted service connection for 
postoperative residuals of the right inguinal hernia.  The RO 
also granted service connection for impaired hearing and 
residuals of a nose injury, but denied service connection for 
a back disorder and right wrist fracture.  

In March 1974, the veteran filed a service connection claim 
for a chronic condition involving the spermatic cord.  VA 
hospital records show he was admitted during that time for 
pain in the right groin and right testicle.  Examination was 
negative except for a small tender mass in the right 
epididymal area and superior aspect of the testes.  The 
veteran underwent excision of the right epididymis and right 
epididymal cyst.  He was discharged one week later.  

In April 1974, the RO granted service connection for 
residuals of the right epididymal cyst, postoperative, and 
assigned a zero percent disability rating, effective March 
11, 1974.  

Private medical statements show the veteran was seen for 
right testicle pain and swelling in May 1974.  He was 
referred to a urologist for evaluation.  This physician 
determined that the veteran had an acute abscess in the right 
inguinal region.  The veteran was admitted and underwent 
incision and drainage of the abscess.  Pathological 
examination of the tissue surrounding the abscess showed 
marked inflammation but there was no obvious etiology.  The 
abscess began to clear up and heal and the veteran was 
discharged.  The final diagnosis was abscess of the right 
groin.  

In September 1974, the RO denied increased ratings for the 
postoperative right epididymal cyst and the postoperative 
residuals of the right inguinal hernia.  

The veteran was hospitalized in January 1979 due to continued 
complaints of testicular pain.  Physical examination of the 
genitalia, epidymes and vasa were normal.  Urinalysis was 
normal.  Further examination showed no sperm count.  
The impression was azospermia.  The physician noted that this 
was due to either ductal obstruction or spermatogenic arrest.  
The physician conducted further testing and concluded the 
veteran had azospermia due to bilateral obstructive disease, 
which on the right may have been due to the prior surgery, 
previous epididymitis or some other inflammatory process.  At 
that time, the veteran was admitted for cystourethroscopy and 
vasogram.  The physician submitted a statement in June 1979, 
which summarized the treatment and findings.  

In July 1979, the RO denied entitlement to temporary total 
rating for convalescence under 38 C.F.R. § 4.30 and 
entitlement to service connection for loss of use of a 
creative organ.  

Subsequently obtained records from the January 1979 
hospitalization show that the veteran had initially been 
admitted for shortness of breath and chest pain, as well as 
nervous symptoms.  The veteran also related a history of 
hemorrhoids.  The final diagnoses were chest pain probably 
secondary to anxiety, hemorrhoids, azospermia and chronic 
anxiety.  The additional records also show the veteran was 
admitted in December 1979 during which he underwent a 
hemorrhoidectomy.  There was also a November 1978 medical 
statement from the Duke University urology clinic.  The 
physician noted a prior history of two negative sperm counts 
in 1977 and a question regarding a psychiatric illness.  The 
physician also noted prior medical treatment and testing for 
right groin symptoms.  

In May 1980, the RO amended the veteran's service-connected 
postoperative residuals of the right epididymal cyst removal 
to include sterility but continued the noncompensable rating.  
The RO also awarded the veteran special monthly compensation 
for loss of use of a creative organ based on clear and 
unmistakable error in the July 1979 rating decision.  The 
veteran appealed the noncompensable rating and also claimed 
entitlement to a total rating due to unemployability.  

The veteran submitted a January 1981 hospitalization report 
showing that he underwent a right orchiectomy due to chronic 
right spermatic cord pain.  He also submitted a December 1980 
statement from his former employer, U.S. Floor Systems, which 
states the veteran was unable to return to work after medical 
treatment in June and July 1975 and he was terminated as a 
result.  

In June 1981, the Board granted a 20 percent rating for the 
service-connected right testicle removal with an azospermatic 
nonservice-connected left testicle, but denied entitlement to 
a total rating for unemployability due to service-connected 
disability.  The RO implemented the Board decision, effective 
January 8, 1981, in a July 1981 rating decision.  The RO 
amended the veteran's disability to reflect removal of the 
right testicle with a nonservice-connected, nonfunctioning 
left testicle.

The RO obtained VA medical records, which show the veteran 
was seen as an outpatient for depression symptoms in February 
1981.  The impression was depression secondary to PTSD.  The 
veteran was hospitalized several days later for increased 
nervous complaints and difficulty sleeping.  The veteran 
worked as a machinist for General Electric.  He reported a 
history of marital difficulty manifested by noncommunication.  
The examiner noted that the veteran had been hospitalized 
one-year earlier for depression and that psychological 
testing at that time showed his physical complaints were part 
of his symptomatology.  The examiner noted prior medication 
use for symptoms but the veteran discontinued use.  The 
veteran reported a semi-close relationship with his seven 
brothers and three sisters.  The veteran related having 
nightmares, flashbacks and startle reaction secondary to 
combat experiences during active service.  The veteran 
underwent physical and mental status examinations during that 
time.  There was a definite sleep problem noticed during that 
time, but this improved with a change in medication.  The 
final diagnoses included masked depression with somatization, 
PTSD and passive dependent personality.  The examiner 
described the veteran's Axis IV stressors as "mild" and 
characterized the veteran's Axis V level of functioning as 
"fair."  

In August 1981, the RO granted service connection for PTSD.  
The RO assigned a temporary total rating for hospitalization 
under 38 C.F.R. § 4.29, effective April 1981, and a 10 
percent rating effective May 1981.  

The veteran filed a claim for increased compensation for his 
service-connected right inguinal hernia in July 1993.  

The RO obtained private outpatient records identified by the 
veteran in support of the claim.  The records show 
examination and treatment dated from 1988 to 1993.  The 
majority of these records show examination and treatment for 
disabilities that are not at issue on appeal.  In April 1993, 
during examination for abdominal complaints and bloody 
stools, the treating physician noted that the veteran was 
unemployed and seemed depressed.  The physician recommended 
treatment for depression.  During examination for other 
physical complaints in July 1993, the veteran reported not 
sleeping well and indicated he was not taking medication.  
He was started on medication.  In November 1993, the veteran 
reported that he was sleeping better.  

During VA psychiatric examination in January 1994, the 
veteran reported continued medication use and indicated 
continued sleep disturbance with increased nightmares and 
combat dreams during the previous year.  The veteran related 
that his symptoms had increased as his physical symptoms had 
increased.  The veteran also stated that he had been unable 
to work for several years and stayed at home most of the 
time.  Examination showed the veteran appeared alert and 
quiet with restricted affect.  Verbal productivity, 
orientation, memory, insight and judgment appeared adequate.  
The diagnosis was PTSD.  

During VA medical examination in January 1994, the physician 
noted the prior medical history involving the right inguinal 
hernia and subsequent repair.  The physician also noted the 
history involving persistent testicular pain and the right 
orchiectomy in 1981.  The veteran complained of persistent 
right inguinal pain and left testicular pain during the 
examination.  Physical examination of the inguinal area and 
genitalia showed a well-healed right inguinal herniorrhaphy 
scar.  The right scrotal sack was empty and the spermatic 
cord was absent.  Palpation of the right inguinal canal 
produced pain.  There were no penile abnormalities.  The left 
scrotum was of normal size with no masses palpated.  The left 
inguinal canal did not reveal any hernia but produced pain 
even with slight palpation.  The reported diagnoses were 
chronic right testicular pain status-post right orchiectomy 
and inguinal herniorrhaphy, chronic left testicular pain 
secondary to ilioinguinal neuritis, PTSD, depression and 
hypertension.  

In August 1994, the RO increased the disability rating for 
removal of the right testicle with a nonservice-connected, 
nonfunctioning left testicle to 30 percent, effective 
February 17, 1994.  The RO denied increased ratings for PTSD 
and the postoperative right inguinal hernia.  

The veteran filed a notice of disagreement as to the 30 
percent rating assigned for the right testicle removal and 
the denial of an increased rating for PTSD.  The veteran also 
claimed entitlement to a total rating for unemployability 
attributable specifically to these two service-connected 
disabilities.  The veteran did not appeal the denial of a 
compensable rating for the postoperative right inguinal 
hernia residuals.  

The veteran submitted additional private outpatient records 
in support of the claim.  They show examination and treatment 
dated from November 1993 to March 1995.  The majority of 
these records show examination and treatment for disabilities 
that are not at issue on appeal.  In February 1994, the 
physician increased the veteran's medication dosage because 
of increased complaints.  The next month the veteran reported 
that his anxiety symptoms had resolved.  Examination during 
that time also showed tenderness in the left epididymis.  
Examination showed no hernia.  Follow-up examinations in 
April and May 1994 include depression in the assessments.  

The veteran filed his substantive appeal in April 1995.  He 
again specified the issues as entitlement to increased 
ratings for right testicle removal and for PTSD.  The veteran 
also argued that he was unable to maintain employment due to 
PTSD.  The veteran included an application for increased 
compensation due to unemployability.  He reported having been 
employed from 1972 to December 1980 on a full-time basis as a 
machine operator for General Electric.  He reported having 
lost 35 days due to illness during his final twelve months of 
employment.  He also stated that he did not expect to receive 
Social Security Administration (SSA) disability retirement 
benefits.  The veteran included a copy of a SSA disability 
determination from a 1983 application for benefits.  It shows 
the veteran applied for disability insurance benefits and a 
period of disability in December 1983, alleging disability 
beginning in December 1980.  It shows that the veteran 
requested a hearing after unfavorable initial and 
reconsideration determinations were issued.  

The veteran testified at a SSA hearing that he was born on 
April [redacted], 1946, had a twelfth grade education plus one year 
of business college and past work experience as a 
warehouseman, shipping and receiving clerk, and a machine 
operator.  The decision shows the veteran alleged entitlement 
to disability benefits due to groin problems, chronic low 
back pain, right hip and leg pain, high blood pressure, 
stomach pain, shortness of breath and depression.  In 
addition to the VA medical evidence of record, the decision 
cites additional medical evaluation reports.  These reports 
include diagnoses of irritable colon syndrome, major 
depression in partial remission, thought retardation with 
evidence of depression, manic-depressive psychosis, 
abdominal-pelvic adhesions, scrotal pain with left 
ilioinguinal neuritis, hypertension, low back pain, 
headaches, hemoptysis, hemorrhoids, ulcers and numbness in 
the legs and arms with weakness.  One physician, who examined 
the veteran in April 1983 opined that the veteran could 
probably handle a sedentary job.  A psychiatrist, who 
examined the veteran in December 1983, concluded that the 
veteran exhibited depression, which appeared to be an 
atypical affective disorder and a personality disorder.  A 
physician who reviewed all the evidence concluded that the 
veteran exhibited atypical depression with a depressive 
reaction, a pain syndrome including low back, hip, testicle 
and hernia pain, mild hypertension, hemorrhoids and an 
inadequate personality.  That physician opined that none of 
the veteran's impairments either singly or in combination met 
or equaled in severity the Social Security Regulations' 
Listing of Impairments.  That physician also opined that very 
few objective restrictions were present based upon the 
medical evidence.  A vocational expert, who also reviewed the 
veteran's history, concluded that there were employment 
opportunities available, which involved light work activity 
and accounted for the veteran's physical limitations and 
medical needs, such a sandwich worker, a hand packager, a 
janitor and a shipping clerk.  

The SSA Administrative Law Judge (ALJ) found that although 
the veteran had a combination of impairments which precluded 
him from engaging in his past relevant work, the evidence 
showed that the veteran was capable of engaging in light work 
activity.  The ALJ also concluded that the objective medical 
evidence and the testimony of the veteran did not establish 
that his ability to function had been so severely impaired so 
as to have precluded him from engaging in all forms of work 
activity. The ALJ also concluded that the medical evidence of 
record did not show that the veteran's depression or 
personality disorder significantly affected his ability to 
engage in substantial gainful activity with the exception of 
working in a stressful environment.  

At his personal hearing, the veteran testified that his PTSD 
symptoms combined with the loss of use of a creative organ 
prevented him from obtaining employment for many years.  
Transcript, pp. 4-5 (Jul. 1997).  He also testified that his 
groin pain prevented him from working.  Tr., pp. 5, 7-8.  The 
veteran testified that he has difficulty sleeping and that 
this had previously been accompanied by nightmares.  Tr., p. 
6.  He also testified that his disabilities have negatively 
affected his marriage relationship.  Tr., pp. 6-7. The 
veteran testified that he is on medication for anxiety 
symptoms but he does not receive regular psychiatric 
treatment.  Tr., pp. 6, 8-10.  

In September 1997, the Board remanded the case to the RO in 
order to obtain current medical treatment records and to 
provide the veteran current VA examinations of the service-
connected disabilities.  

The private medical records obtained are dated through 
September 1997.  A majority of these records are duplicate 
copies of the records previously obtained.  The additional 
records show treatment for physical injuries and examination 
and treatment for disabilities not at issue on appeal.  



The additional VA outpatient records, which are dated between 
February 1996 and January 1997, also show examination and 
treatment for symptoms and disabilities not at issue on 
appeal.  

During VA psychiatric examination in January 1998, the 
physician noted review of the claims folder in connection 
with the examination.  This is the same psychiatrist who 
examined the veteran in January 1994.  The veteran reported a 
history of continued periods of anxiety, difficulty sleeping 
and frequent nightmares, social isolation and difficulty 
relating to others, which includes family members.  The 
veteran reported having no regular activities and that he 
only visits relatives or neighbors.  The veteran related that 
his symptoms increased as his physical symptoms increased.  
The veteran also stated he had been unable to work for a 
number of years due to his physical and nervous problems.  On 
examination the veteran appeared alert, tense and quiet, but 
was cooperative and readily answered questions regarding his 
history.  Verbal productivity, orientation, memory, insight 
and judgment appeared adequate.  The diagnosis was PTSD.  
Based on a review of the evidence and the current 
examination, the psychiatrist provided a Global Assessment of 
Functioning (GAF) score of 51, which he explained showed 
moderate to moderately severe PTSD symptoms.  The 
psychiatrist opined that the evidence and current available 
information indicates that the veteran's employment potential 
is moderately reduced by PTSD symptoms, characterized by 
difficulty in establishing and maintaining effective 
relationships.  

During VA genitourinary examination in January 1998, the 
physician noted review of the claims folder in connection 
with the examination.  The physician also noted that the 
examination was requested to determine the effects of the 
right testicle removal and right hernia on the veteran's 
employability.  The physician reported the prior medical 
history involving the right inguinal hernia and subsequent 
repair.  The physician also noted the history involving 
persistent testicular pain and the right orchiectomy in 1981.  
The veteran related that he stopped working as a machinist in 
1980 because his employers felt the medications taken for his 
disabilities might make continued employment dangerous.  
During the examination, the veteran complained of some degree 
of soreness in the right groin in and around the area of the 
hernia scar.  The veteran noticed the soreness when walking 
but it was not aggravated by activities such as sitting, 
coughing, twisting or turning.  Physical examination showed a 
five-inch, well-healed herniorrhaphy scar.  The scar was not 
irregular, retracted or tender.  The veteran had sensation to 
touch throughout the examination.  The physician noted that 
the veteran did not complain of tenderness or evidence pain 
on superficial palpation, deeper palpation, or in testing for 
rebound tenderness.  The physician stated that there was no 
recurrence of hernia on the right  and no hernia on the left.  
The scrotum and genitalia were normal on examination.  The 
physician reported the absence of the right testis and also 
noted that the veteran had no tenderness or swelling in this 
area or tenderness below the groin on the right side.  The 
left testicle had normal firmness and the veteran did not 
wince or evince pain on palpation, but did report pain in the 
testicle on more vigorous palpation.  The veteran had no 
tenderness directed toward the epididymis or above.  There 
was no increased heat or fluid and it was otherwise normal to 
palpation and appearance.  The veteran denied any other 
symptoms or difficulty voiding, change in urinary color or 
stream or treatment for the same.  Based on the review of the 
evidence and the examination, the diagnoses were 
postoperative right inguinal hernia, which was healed and 
without recurrence, postoperative right orchiectomy, which 
was healed, and normal examination of the left testicle and 
scrotum except for mild tenderness.  The physician opined 
that the veteran's residual feeling of soreness in the right 
inguinal area is minor "and certainly would not interfere 
with ordinary physical activity."  The physician also opined 
that the veteran would not have enough discomfort to 
interfere with normal activities of walking, moving, lifting 
or the like.  The physician concluded that any residual 
soreness in the left testicle area or in the right inguinal 
region "would not preclude employment that was within the 
veteran's capability otherwise."  

In a May 1998 rating decision, the RO awarded a 30 percent 
evaluation for PTSD, effective November 7, 1996.  




Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule),  38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), 
which require the evaluation of the complete medical history 
of the veteran's condition.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

The Schedule provides a 30 percent disability evaluation for 
removal of both testes.  A 30 percent evaluation is also 
warranted for the removal of one testis as the result of a 
service-incurred injury or disease, other than an undescended 
or congenitally undeveloped testis, with the absence or 
nonfunctioning of the other testis unrelated to service.  38 
C.F.R. § 4.115b, Diagnostic Code 7524.  

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (November 9, 1993).  

A 50 percent evaluation for PTSD is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

As stated, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, was amended and redesignated as 38 C.F.R. § 
4.130, effective November 7, 1996.  Under the new regulation, 
the evaluation criteria have substantially changed, focusing 
on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.  




Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (1998).  






Analysis

The veteran's claims are well grounded based on his 
statements alleging increased symptoms.  38 U.S.C.A. 
§ 5107(a).  An allegation that there is increased disability 
is sufficient to establish a well-grounded claim seeking 
increased compensation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

The claims folder includes all current medical treatment 
records pertaining to the disabilities at issue and VA 
compensation examinations for the service-connected 
disabilities.  This includes the VA and private treatment 
records identified by the veteran.  The evidence includes 
some of the medical records referenced in the copy of the SSA 
disability decision from the veteran's 1983 application for 
SSA benefits.  Although the claims folder does not include 
all the records referred to in that decision, many of those 
records pertain to disabilities not at issue on appeal.  
Additionally, the SSA decision summarizes the medical 
examination findings contained in the reports that are not in 
the claims folder and which are relevant to the issues on 
appeal.  These records are also dated in the early 1980's and 
would not be of significant probative weight to the 
determination regarding the current severity of the 
disabilities.  Since the claims folder includes all current 
VA and private treatment records and VA compensation 
examinations of the veteran's disabilities from 1994 and 
1998, and since the claim for a total rating for individual 
unemployability due to service-connected disability is not 
presently at issue, the Board finds that the evidence 
currently of record is adequate to assess the severity of the 
veteran's right testicle removal and PTSD without need for 
all the actual records referred to in the prior SSA decision. 

In the instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  


Removal of the Right Testicle

The January 1981 hospitalization report shows that the 
veteran underwent a right orchiectomy due to chronic right 
spermatic cord pain.  The medical records dated prior to the 
right orchiectomy show the veteran had been diagnosed with 
azospermia.  

The January 1994 VA medical examination shows that the right 
testicle and the spermatic cord were absent.  

The January 1998 VA examination is the most probative 
evidence in this case because the physician reviewed  the 
claims folder with the examination.  This physician is in the 
best position to render an assessment as to the impairment 
related to the service-connected disability.  This physician 
reported that the right testicle was absent and also noted 
that the veteran had no tenderness or swelling in this area 
or tenderness below the groin on the right side.  The left 
testicle had normal firmness and the veteran did not wince or 
evince pain on palpation, but he complained of pain in the 
testicle on more vigorous palpation.  However, the physician 
concluded that any residual soreness in the left testicle 
area or in the right inguinal region "would not preclude 
employment that was within the veteran's capability 
otherwise."  Based on the review of the evidence and the 
examination, the diagnosis was postoperative right 
orchiectomy, which was healed, and normal examination of the 
left testicle and scrotum except for mild tenderness.  The 
physician opined that the veteran would not have enough 
discomfort to interfere with normal activities such as 
walking, moving, lifting or the like.  

Although the veteran argues that his groin pain prevents him 
from working, Tr., pp. 4-5, 7-8, his complaints are 
inconsistent with statements made during the VA examination 
and are out of proportion to the objective medical findings 
in this case.  During the examination the veteran complained 
of some degree of soreness in the right groin when walking 
but stated that it was not aggravated by activities such as 
sitting, coughing, twisting or turning.  The Board finds that 
his statements regarding the severity of his residual 
impairment are of less probative value.  

The Board finds that the preponderance of the evidence is 
against an increased evaluation in this case.  The probative 
evidence demonstrates that the veteran is already receiving 
the maximum schedular rating for service-connected removal of 
the right testicle with a nonfunctioning left testicle.  

The Board also finds that the evidence is not evenly balanced 
and concludes that the criteria for an evaluation in excess 
of 30 percent for service-connected removal of the right 
testicle have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, § 4.115b, Diagnostic Code 7524.  


PTSD

The preponderance of the evidence is against an increased 
evaluation for PTSD.  The evidence and statements submitted 
by the veteran dated as early 1980 show that the veteran's 
employment problems have not been solely due to PTSD 
symptoms.  The December 1980 statement from the veteran's 
former employer, U.S. Floor Systems, states the veteran was 
unable to return to work and subsequently terminated after 
medical treatment.  This is demonstrated in the evidence as 
physical impairment and is unrelated to PTSD symptoms.  The 
1981 hospital records indicate that psychological testing 
performed one year earlier showed that the veteran's physical 
complaints were causing part of his impairment.  During the 
January 1998 VA genitourinary examination, the veteran did 
not state that he became unemployed as a result of his PTSD 
symptomatology as previously alleged.  He stated that that he 
stopped working as a machinist in 1980 because his employers 
felt the medications taken for his disabilities might make 
continued employment dangerous.  The SSA decision shows the 
veteran alleged unemployability due to groin problems, 
chronic low back pain, right hip and leg pain, high blood 
pressure, stomach pain, shortness of breath and depression.  
He did not argue that his PTSD symptoms alone caused 
unemployment or precluded him from obtaining employment.  

The medical evidence in this appeal demonstrates that PTSD 
does cause definite social and industrial impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
PTSD.  However, the probative medical evidence does not show 
that the PTSD symptoms, by themselves, cause considerable 
industrial impairment or occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory 
or stereotyped speech, panic attacks, difficulty 
understanding complex commands, memory impairment, or 
impaired judgment or abstract thinking.  This evidence shows 
that the most significant symptom described by the veteran is 
difficulty sleeping or interrupted sleep.  However, this 
evidence also shows that the veteran has reported improvement 
in these symptoms through continued use of medication.  For 
example, when the veteran was hospitalized in 1981 
for increased nervous complaints and difficulty sleeping, the 
examiner noted that the veteran had discontinued his 
medication prior to an increase in his symptoms.  In fact, 
the examiner noticed a definite sleep problem during that 
time, but reported that this improved with a resumption and 
change in the veteran's medication.  During examination for 
physical complaints in July 1993, the veteran reported not 
sleeping well and indicated he was not taking medication.  
The examiner started him on medication and in November 1993 
the veteran reported that he was sleeping better.  The 
veteran reported continued sleep disturbance with increased 
nightmares and combat dreams despite the use of medication 
during VA psychiatric examination in January 1994; however, 
after his physician increased his medication dosage in 
February 1994, the veteran reported the following month that 
his anxiety symptoms had resolved.  

The evidence shows the veteran has a twelfth grade education 
plus one year of business college, and his occupational 
experience includes working as a warehouseman, shipping and 
receiving clerk, and a machine operator.  The VA and private 
outpatient records dated since 1988 and through 1997 do not 
show that the veteran has been seen on a regular basis for 
treatment of his PTSD symptoms.  The veteran testified that 
he is on medication for anxiety symptoms and he does not 
receive regular psychiatric treatment.  Tr., pp. 6, 8-10.  
The evidence does not show that the veteran has been 
hospitalized since 1981 for psychiatric problems.  

The medical assessments and examination findings also do not 
demonstrate entitlement to a higher evaluation.  The 
physician, who examined the veteran during the 1981 
hospitalization, diagnosed masked depression with 
somatization, PTSD and passive dependent personality.  
Despite including the impairment due to the veteran's 
nonservice-connected passive dependent personality, that 
physician described the veteran's Axis IV stressors as 
"mild" and characterized the veteran's Axis V level of 
functioning as "fair."  The examiners referred to in the 
SSA decision also concluded that the veteran was capable of 
obtaining and maintaining employment at that time.  These 
examiners based their opinions on disability due to all 
impairments, physical and psychological, and not just the 
impairment due to PTSD symptoms.  One physician, who examined 
the veteran in April 1983 opined that the veteran could 
probably handle a sedentary job.  Another physician who 
reviewed all the evidence concluded that none of the 
veteran's impairments either singly or in combination met or 
equaled in severity the Social Security Regulations Listing 
of Impairments.  That physician also opined that very few 
objective restrictions were present based upon the medical 
evidence.  The vocational expert, who also reviewed the 
veteran's history, concluded that there were employment 
opportunities available for the veteran.  

The evidence demonstrates a definite impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people and social impairment due to PTSD 
symptoms such as depressed mood and anxiety.  However, the 
evidence does not show considerable impairment in the ability 
to establish or maintain effective or wholesome 
relationships.  The evidence shows the veteran has had a 
long-term, semi-close relationship with his many siblings.  
The veteran also has a daughter with whom he has maintained a 
close relationship.  While the veteran related during the 
January 1994 and January 1998 VA psychiatric examinations 
that he does not participate in regular social activities and 
he stays home most of the time, he did state that he visits 
relatives or neighbors.  He did not state that these 
relationships were affected by or ended because of his PTSD 
symptoms.  This necessarily shows that he has the ability to 
establish or maintain effective or wholesome relationships 
with people.  The evidence does show that the veteran has had 
long-term difficulties maintaining a close relationship with 
his spouse; however, he has maintained this relationship and 
does not attribute the negative impact on that relationship 
solely due to PTSD.  He testified that his cumulative 
disabilities have negatively affected his marriage 
relationship.  Tr., pp. 6-7.  When considered with the 
medical opinions indicating that the veteran is capable of 
employment positions that would involve establishing and 
maintaining relationships with the public, it demonstrates 
that the PTSD symptoms do not cause more than definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships.  

The most probative evidence in the claims folder regarding 
the impairment due to PTSD is the January 1998 medical 
opinion by the VA psychiatrist.  This physician certified 
review of all the evidence in the claims folder in connection 
with the examination.  This psychiatrist is also the same 
physician that had the opportunity to examine the veteran 
during the January 1994 VA examination.  This psychiatrist 
had an opportunity to evaluate the veteran on multiple 
occasions and compare his medical findings to the findings of 
other healthcare professionals.  Consequently, this 
psychiatrist is in the best position to render an accurate 
assessment regarding social and occupational impairment 
caused by service-connected PTSD.  The psychiatrist reported 
in the January 1994 report that the veteran appeared alert, 
and although demonstrating a restricted affect, the veteran's 
verbal productivity, orientation, memory, insight and 
judgment appeared adequate.  During the January 1998 
examination, the veteran appeared alert and he was 
cooperative and readily answered questions.  The psychiatrist 
did not report a finding of flattened affect.  The 
psychiatrist again found that the examination showed the 
veteran's verbal productivity, orientation, memory, insight 
and judgment were adequate.  This evidence does not support a 
finding that the veteran's PTSD symptoms cause flattened 
affect, circumstantial, circumlocutory or stereotyped speech, 
difficulty in understanding complex commands, memory 
impairment, impaired judgment or abstract thinking.  In 
addition, the veteran does not claimed that he has ever had 
panic attacks and the evidence demonstrates that his 
functioning is generally satisfactorily with respect to his 
routine behavior, self-care and conversation.  



The VA psychiatrist is also the only examiner to provide an 
overall assessment of occupational and social impairment that 
is attributable only to PTSD symptoms.  Based on a review of 
the evidence and the 1998 examination, the psychiatrist 
provided a GAF score of 51, which he explained showed 
moderate to moderately severe PTSD symptoms.  The 
psychiatrist also opined that the evidence and all the 
current available information indicates that the veteran's 
employment potential is moderately reduced by PTSD symptoms, 
characterized by difficulty in establishing and maintaining 
effective relationships.  

The Board finds that the preponderance of the evidence is 
against an increased evaluation in this case.  The probative 
evidence demonstrates that the veteran's PTSD is productive 
of no more than a definite inability to establish or maintain 
effective and wholesome relationships with people 
and/or definite industrial impairment under the rating 
criteria in effect prior to November 7, 1996.  The Board also 
finds that the veteran's PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks under the rating criteria 
effective November 7, 1996.  

The Board finds that the evidence is not evenly balanced or 
more nearly approximates the criteria for a 50 percent 
rating, and concludes that the criteria for an evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, § 4.132, Diagnostic Code 
9411; 61 Fed. Reg. 52695-52702 (codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.









ORDER

An evaluation in excess of 30 percent for removal of 
the right testicle is denied.  

An evaluation in excess of 30 percent for PTSD is denied.  


REMAND

In August 1994, the RO denied the veteran's claim for a 
compensable rating for service-connected residuals of the 
postoperative right inguinal hernia.  Although the veteran 
did not appeal that decision, he raised another claim for 
compensation for this disability at his July 1997 personal 
hearing.  

In the September 1997 remand decision, the Board stated that 
the veteran had again raised the issue of entitlement to a 
compensable rating for his service-connected right inguinal 
hernia.  The Board noted that the veteran's representative 
argued this disability should include entitlement to a 
separate rating for tender and painful scaring.  See Tr., pp. 
15-16, 17.  The RO did not adjudicate this issue.  

In November 1971, the RO denied service connection for 
residuals of a back injury.  The RO notified the veteran of 
the disability benefits awarded by VA Form 20-822.  

In the September 1997 remand decision, the Board specifically 
instructed the RO to adjudicate this issue.  The Board noted 
that the veteran testified that he initially injured his back 
during active service and he was claiming entitlement to 
service connection for residuals of the back injury.  See 
Tr., pp. 16-17.  The RO did not adjudicate this issue.  

The service connection issue and the increased rating issue 
is inextricably intertwined with the claim for a total rating 
based on individual unemployability due to service-connected 
disabilities.  The veteran argues that both disabilities 
contribute to his current unemployability; therefore, a 
favorable outcome on either issue would impact the decision 
as to his employability.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the July 1997 personal hearing the veteran testified 
that he is receiving SSA disability benefits.  Tr., p. 15.  
However, he previously stated in his April 1995 application 
for increased compensation due to unemployability that he did 
not expect to receive SSA disability benefits.  The copy of 
the SSA disability decision from his 1983 application for 
benefits does not indicate that such benefits were awarded.  
It shows that the veteran requested a hearing after 
unfavorable initial and reconsideration determinations were 
issued.  It remains unclear whether the veteran is receiving 
SSA disability benefits and this must be clarified as this 
also directly impacts on the issue of a total rating based on 
individual unemployability due to service-connected 
disabilities.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and that VA 
has complied with the requirements of due process, this case 
is again REMANDED for the following actions:

1.  The veteran should identify all VA 
and private medical care providers who 
have treated him for the service-
connected residuals of the postoperative 
right inguinal hernia since 1997.  The RO 
should obtain copies of the treatment 
records that have not already been 
obtained.  

2.  The veteran should state whether he 
is receiving SSA disability benefits, 
and, if so, where and when such benefits 
were granted.  If he is receiving such 
benefits, the RO should obtain a copy of 
the SSA decision, which awarded such 
benefits, as well as copies of the 
medical records referred to in the 
decision that are not currently part of 
the claims folder.  

3.  The RO should conduct any additional 
development that is required in order to 
decide the issues raised and any other 
issues that have been raised or that are 
raised while the claim is at the RO.  

4.  The RO should then adjudicate the 
issue of service connection for residuals 
of a back injury, including whether new 
and material evidence is required to 
reopen the claim, and if such is 
submitted, whether the claim is well 
grounded.  The RO should also adjudicate 
the issue for a compensable rating for 
postoperative residuals of the service-
connected right inguinal hernia, other 
issues raised, and the issue of a total 
rating based on individual 
unemployability due to service-connected 
disabilities.   


If the benefits sought on appeal are not fully granted, the 
RO should provide the veteran and his representative a 
supplemental statement of the case that includes all 
appropriate laws and regulations not previously provided.  
The veteran and his representative should also be provided an 
opportunity to respond.  Subsequently, the claims folder 
should be returned to the Board for further review.  





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals


 

